Order filed September 5, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00657-CV
                                    ____________

 IN THE INTEREST OF A.M.H-F., A.L.F., A.C.J.H-M., A.H.H. II., A.P.J.H-
                 M. AKA A.C.H-M., CHILDREN


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-65076

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination case”).
The notice of appeal was filed on August 22, 2019. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a).

      The reporter’s record was originally due September 3, 2018 (10 days after the
notice of appeal was filed). See Tex. R. App. P. 35.1(b); 28.4(a)(1). One court
reporter, Leticia Tafolla, has filed her portion of the record. The other two reporters,
Leticia Salas and Angela Singleton, have not filed their portions of the record.
       Accordingly, we order Leticia Salas and Angela Singleton to file their
portions of the reporter’s record by September 13, 2019. If the record is not filed by
that date, we will order the trial court to conduct a hearing to determine the reason for the
failure to file the record.

                                      PER CURIAM


Panel Consists of Chief Justice Frost and Justices Wise and Hassan.




                                             2